Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8-12, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by either Campos (2016/0192737) or (2015/0272271).
     Campos ‘737 or ‘271 shows A sole structure for an article of footwear, the sole structure comprising:
a first fluid-filled segment including:
a first portion that extends from a medial side of the sole structure to a lateral side
of the sole structure;
a second portion that extends from the first portion of the first fluid-filled segment
at a first junction and in a direction toward an anterior end of the sole structure; and
a third portion that extends from the first portion at an opposite end of the first
portion than the second portion at a second junction and in a direction toward the anterior
end of the sole structure, the second junction being disposed further from the anterior end
than the first junction as shown in figure 14 of ‘737 or figure 20 of ‘271 below as claimed.

    PNG
    media_image1.png
    598
    855
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    607
    846
    media_image2.png
    Greyscale


     In reference to claims 2, 6, 8-12, 16, and 18-20, the above figures show such.
Allowable Subject Matter
Claims 3-5, 7, 13-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732